Citation Nr: 1755354	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  09-11 109A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for headaches, currently rated as 10 percent disabling prior to July 19, 2011.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The matter is now assigned to the jurisdiction of the Waco, Texas RO.  In pertinent part, the October 2007 rating decision awarded the Veteran service connection for headaches, with a 10 percent disability rating, effective May 1, 2007.

In a December 2013 rating decision, the Veteran was awarded a 30 percent disability rating for headaches, effective July 19, 2011.

In January 2017, the Board denied the Veteran an initial rating in excess of 10 percent for the period prior to July 19, 2011, and entitlement to a higher rating in excess of 30 percent beginning July 19, 2011.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the issue of entitlement to a higher initial rating for migraine headaches.  In September 2017, the Court issued an Order granting a Joint Motion for Partial Remand (JMR), and remanding the issue of entitlement to a higher initial rating for migraine headaches prior to July 19, 2011 for actions consistent with the JMR.

The parties to the September 2017 JMR also agreed that the Board's January 2017 decision should not be disturbed as to the issue of entitlement to a higher rating for migraine headaches for the period beginning July 19, 2011.  Therefore, that issue is no longer on appeal.






FINDINGS OF FACT

1. The evidence of record shows that, prior to July 19, 2011, the Veteran's migraine headaches were manifested by prostrating attacks occurring on an average once a month over the course of several months.

2. Throughout the period under consideration, the Veteran's migraine headaches were not manifested with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

Prior to July 19, 2011, the criteria for entitlement to an initial rating of 30 percent, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal for a higher initial rating for migraine headaches arises from his disagreement with the initial rating awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated. Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159 (b)(3).  Here, the RO provided the Veteran the required statement of the case in March 2009.  The statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning a higher initial rating.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, identified VA treatment records, VA examination reports from August 2007, December 2008, July 2011, and the Veteran's statements.  The August 2007, December 2008 and July 2011 VA examinations were thorough, adequate, and provided sound bases upon which to base a decision with regard to the Veteran's claim.  Each of the examiners examined the Veteran, fully reviewed all the medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the applicable diagnostic code.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) ( holding, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

The Veteran was administered VA examinations in August 2015 and February 2017.  The Board notes that those examinations do not pertain to the rating period on appeal.  However, the Board notes that the Veteran has not alleged that he has migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability on any of his examinations.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  As such, the Board finds that the examinations of record, along with the other medical records and the Veteran's competent lay statements, are adequate to adjudicate the Veteran's increased rating claim, and no further examination is necessary.
There is no indication in the record that any additional evidence, relevant to the appeal adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Increase Rating for Migraine Headaches

May 1, 2007 to July 18, 2011

The Veteran seeks a higher initial rating for migraine headaches.  The Veteran's migraine headaches have been rated as 10 percent disabling since May 1, 2007, the date of discharge from the military.  See 38 C.F.R. § 3.400.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in all claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The Veteran's migraine headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Relevant to the decision made herein, under Diagnostic Code 8100, a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months. A maximum schedular 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The rating criteria do not define "prostrating." By way of reference, the Board notes that DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), defines "prostration"as "extreme exhaustion or powerlessness."

Turning to the relevant evidence of record, the VA treatment records reflect that, in 2006, the Veteran reported that he had headaches while in service.  In September 2008, he saw a neurologist and complained about right frontal headaches, states that the headaches increases  with exposure to light and bending down every week, but denied any other symptoms.  VA treatment records dated November 2007 to September 2008 note the Veteran's reports of ongoing headaches.  During a psychiatric consult in July 2008, the Veteran reported daily headaches.  In August 2008, the Veteran reported weekly headaches.  The Veteran reported headaches for the prior two weeks, which increased with exposure to light and bending down.  No pain was present during examination, and the Veteran was prescribed preventive medication at that time.  In November 2011, the Veteran testified at his DRO hearing, that he suffered from headaches twice that month, and stated that it "varies from month to month" and reported that he lays down when it attacks him.

The Veteran underwent VA general examination in August 2007.  At that time, the Veteran described his pain as facial, forehead, and maxillary (throbbing).  No photosensitivity, nausea, or vomiting was reported.  The headaches were described by the Veteran as prostrating, and occurring twice a month, for approximately one-half to one full day.  Said headaches were described as invalidating, such that the Veteran was unable to work.  As such, the Veteran treated his symptoms with medication and rest.

Additionally, the Veteran underwent a VA neurological examination in December 2008.  At that time, the Veteran described his headaches as bifrontal and radiating to the right temporal area, and then to the bilateral occipital regions.  The Veteran further reported that his headaches typically lasted five to ten minutes, and that he may go three days per week without experiencing a headache.  He said headaches were not associated with nausea, vomiting, photophobia, or sensitivity to smell.  However, they were accompanied by phonophobia.  Some visual blurring was also reported, but language problems, weakness, tingling, and numbness were explicitly denied.  Although no loss of function was reported, the Veteran indicated that he lost three days of work in a seven-month period of civilian work due to his disability.  The headaches were described as throbbing, and could be brought on by overcast weather or heat.  His treatment consisted of taking Zolmitripatan and Gabapentin; he said the medications do not work.

The Veteran was also administered a VA examination for his migraine headaches in July 2011.  On examination he reported that his headaches caused him to experience blurriness dizziness forgetfulness, and pain in both temples.  He also reported that his headaches were prostrating for 15 to 30 minutes, and took Motrin 200mg to control his symptoms.

In summary, the evidence dating prior to July 19, 2011, shows that the Veteran had migraine headaches.  VA treatment records dated November 2007 to September 2008 note the Veteran's reports of ongoing headaches.  During a psychiatric consult in July 2008, the Veteran reported daily headaches.  In August 2008, the Veteran reported weekly headaches.  Thereafter, and throughout the remainder of the relevant rating period, he continued to report having prostrating attacks occurring on an average once a month over the last several months and accompanied by numerous symptoms.

The competent and credible medical and lay evidence supports a finding that the Veteran's migraine headaches are characteristically prostrating in nature.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the symptomatology of his service-connected migraine headaches more nearly approximates the criteria of characteristic prostrating attacks occurring on an average of once a month over the last several months for the entire period under consideration.  Accordingly, he is entitled to a 30 percent rating under Diagnostic Code 8100 from May 1, 2007 to July 18, 2011.

Additionally, no other Diagnostic Code is appropriately applied.  The Board has considered alternative Diagnostic Codes relating to neurological conditions, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.124a.  Also, the Board does not find that a staged rating is warranted as the Veteran's symptoms have been consistent throughout the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

In summary, for the reasons and bases set forth above, the Board concludes that a 30 percent disability rating, but no more, is warranted for the Veteran's migraine headaches for the entire appeal period.


Extraschedular consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Further, according to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."   Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the symptoms of the Veteran's migraine headaches are fully contemplated by the applicable rating criteria.  The rating criteria found in DC 8100 are very broad and contemplated the Veteran's symptoms of characteristic prostrating attacks productive changes in vision, visual aura, visual scotomas, and  dizziness.  Because the Veteran's migraine headache symptoms are contemplated by the rating criteria, it need not reach step 2 of the Thun analysis.

The Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current migraine headaches.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  Thun v. Peake, 22 Vet. App. 111 (2008); Johnson, 762 F.3d at 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Prior to July 19, 2011, a disability rating of 30 percent, but no higher, for migraine headaches, is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


